Chief Justice Mercur
delivered the opinion of the court, March 26th 1883.
The Act of 24th March 1818, requires all voluntary assignments for the benefit of creditors to be recorded in the office for recording of deeds in the county in which the assignor resides, within thirty days after the execution thereof, otherwise it shall be considered null and void as against the creditors of the assignor. This effect is not necessarily given to the conveyance of lands, situate beyond the limits of the county in which the assignor resides. It is distinctly stated as a fact, in the charge of the court, and there is no error assigned thereto, that the assignor lived in the county of Schuylkill when the assignment was made. This land in contention was situate in the county of Lehigh, yet the jury have found that at the time of their purchase the plaintiffs in error had *589knowledge of the previous conveyance of the land by the assignor. They were not then purchasers of a title which can prevail against the one which passed under the assignment: Dougherty v. Darrach, 3 Harris 399. We see nothing in the record giving the plaintifE just cause of complaint.
Judgment affirmed.